Citation Nr: 0009005	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-06 896A	)	DATE
	)
	)


THE ISSUE

1.  Whether an April 26, 1982 decision of the Board of 
Veterans' Appeals which denied an earlier effective date 
prior to March 14, 1978, for the grant of a 70 percent 
disability evaluation for schizophrenia was clearly and 
unmistakably erroneous. 

2.  Whether a May 21, 1987, decision of the Board of 
Veterans' Appeals which denied an earlier effective date 
prior to February 10, 1981, for the grant of a 100 percent 
disability evaluation for schizophrenia was clearly and 
unmistakably erroneous. 


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1973. 

This motion arises before the Board of Veterans' Appeals 
(Board) from an April 26, 1982, wherein an earlier effective 
date prior to March 14, 1978, for the grant of a 70 percent 
disability evaluation for schizophrenia was denied and from a 
May 21, 1987, Board decision wherein an earlier effective 
date prior to February 10, 1981, for the grant of a 100 
percent disability evaluation for schizophrenia was denied.  


FINDINGS OF FACT

1.  The April 26, 1982, Board decision which denied an 
effective date prior to March 14, 1978, for the grant of a 70 
percent disability evaluation for schizophrenia was a tenable 
decision based on the evidence then of record and considering 
the applicable law and regulations in effect at the time of 
the decision.

2.  The April 26, 1982, Board decision does not contain error 
which compels a materially different conclusion.

3. The May 21, 1987, Board decision which denied an effective 
date prior to February 10, 1981, for the grant of a 100 
percent disability evaluation for schizophrenia was a tenable 
decision based on the evidence then of record and considering 
the applicable law and regulations in effect at the time of 
the decision.

4.  The May 21, 1987, Board decision does not contain error 
which compels a materially different conclusion.



CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on April 26, 1981, would compel the grant of the 
veteran's claim that an effective date prior to March 14, 
1978, is warranted for the grant of a 70 percent disability 
evaluation for schizophrenia, and the April 26, 1981, Board 
decision is not otherwise clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400-20.1411 (1999).

2.  Neither the facts as known, nor the law or regulations in 
effect on May 21, 1987, would compel the grant of the 
veteran's claim that an effective date prior to February 10, 
1981, is warranted for the grant of a 100 percent disability 
evaluation for schizophrenia, and the May 21, 1987, Board 
decision is not otherwise clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained that have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran established service connection for schizophrenia, 
undifferentiated type, by means of a January 1974 rating 
decision, which assigned a 10 percent disability rating, 
effective June 23, 1973, the day following the veteran's 
release from active duty.  This rating action also assigned a 
100 percent disability evaluation effective November 9, 1973 
as the veteran was hospitalized for his schizophrenia.  A 30 
percent disability evaluation was assigned, effective 
February 1, 1974, the first day of the month following his 
discharge from the hospital.  

The disability rating for the veteran's schizophrenia was 
increased to 50 percent, effective December 9, 1974, by means 
of a February 1975 rating action.  Subsequently, the 
disability evaluation was increased to 70 percent, effective 
March 14, 1978.  The veteran appealed the assignment of this 
effective date.  By means of an April 1982 decision, the 
Board denied an effective date earlier than March 14, 1978 
for a 70 percent disability rating for schizophrenia.  

The April 1982 Board decision also granted a 100 percent 
disability evaluation for this disability.  By means of a May 
1982 rating action, the RO effectuated the prior Board 
decision and established a 100 percent disability rating for 
the veteran's schizophrenia, effective February 10, 1981.  
The veteran appealed the effective date of the assignment of 
a 100 percent disability rating.  By means of a May 21, 1987 
decision, the Board denied an effective date earlier than 
February 10, 1981 for a 100 percent disability rating for 
schizophrenia.  

The veteran filed a motion for reconsideration for the 
assignment of these disability ratings.  The Board 
subsequently denied his motion in July 1998.  Public Law No. 
105-111, which was enacted on November 21, 1997, created a 
new statute giving the Board the authority to revise prior 
Board decision on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §  7111 (1998).  VA General Counsel has 
opined that, under the provisions of the new public law, 
motions for reconsideration alleging obvious error in fact or 
law may be construed as request for revision of the prior 
Board decision on the grounds of CUE.  VAOPGCPREC 1-98.  
Therefore, the Board considers the veteran's motion for 
reconsideration of the April 26, 1982 and May 21, 1987 Board 
decision as a request for revision of the decisions based on 
clear and unmistakable error. 

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.

The United States Court of Veterans Appeals (Court) has 
stated that a valid claim of clear and unmistakable error 
requires that "either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time, were incorrectly 
applied.  The claimant...must assert more than a disagreement 
as to how the facts were weighed or evaluated."  Russell v. 
Principi, 3 Vet.App. 310, 313 (1992).  The Board notes that 
the standard of proof in claims of clear and unmistakable 
error is much higher than in other matters considered by the 
Board.  The Court has stated that clear and unmistakable 
error is the type of error that is "undebatable, so that it 
can be said that reasonable minds could only so conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Thus, in considering the 
facts, the Board may not substitute its own judgment for that 
of the rating officers who considered the veteran's claim.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compel a 
substantially different conclusion.  Russell, at 313.  In 
order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  38 C.F.R. § 20.1400 (1999); Bustos v. West, No. 
98-7069, slip op. at 6 (Fed. Cir. June 16, 1999).

The Board notes that a decision by an agency of original 
jurisdiction is "subsumed" into a subsequent Board decision 
on the merits, so that a decision of the agency of original 
jurisdiction should no longer be subject to a claim for clear 
and unmistakable error.  Donovan v, West, 158 F.3d 1377 (Fed. 
Cir. 1998); Talbert v. Brown, 7 Vet. App. 352, 355 (1995); 
VAOPGCPREC 14-95, 60 Fed. Reg. 43185 (1995).


I.  Whether the April 26, 1982 decision of the Board of 
Veterans' Appeals which denied an earlier effective date 
prior to March 14, 1978, for the grant of a 70 percent 
disability evaluation for schizophrenia was clearly and 
unmistakably erroneous. 

As stated previously, the veteran contends the April 26, 1982 
Board decision wherein an earlier effective date for the 
assignment of a 70 percent for schizophrenia, prior to March 
14, 1978, was clearly and unmistakably erroneous.   After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence; accordingly, 
his motion is denied. 

The regulations in effect at the time of the April 1982 Board 
decision provided that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1982).  For increases in 
disability compensation, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. § 3.400 
(o) (1982).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1982).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1982).

The regulations in effect at the time of the April 26, 1982 
Board decision provide that a 100 percent disability 
evaluation for schizophrenia requires active psychotic 
manifestations of such extent severity, depth, persistence or 
bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent disability evaluation is 
warranted for less symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132 (1982).  

The evidence, at the time that the Board rendered its 
decision of April 26, 1982, showed that the veteran filed his 
claim for service connection for an acquired psychiatric 
condition, claimed as nervousness, in November 1973.  The 
Board found that at effective date of March 14, 1978 was 
appropriate for the assignment of a 70 percent disability 
rating as evidence from Dr. Frank, the veteran's fee-basis 
psychiatrist, indicated that the severity of his disability 
warranted assignment of such disability rating.  An effective 
date earlier than March 14, 1978, was not granted, as the 
evidence did not show that the severity of the veteran's 
symptoms warranted a 70 percent disability rating prior to 
this date.  The Board noted that an April 1977 VA hospital 
admission report indicated that the veteran was coherent, in 
good contact with reality, and that there was no evidence of 
active hallucination or ideas of references.  He was oriented 
and his memory was normal.  

As stated above, for increases in disability compensation, 
the effective date shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 3010 (1982), 38 C.F.R. 
§ 3.400 (o) (1982). 

The Board finds that the April 26, 1982, decision was 
plausible and tenable.  The decision does not demonstrate any 
error of fact or law that would compel a materially different 
conclusion.  The April 26, 1982, decision found that an 
effective date prior to March 14, 1978, was not warranted for 
the assignment of a 70 percent disability rating for 
schizophrenia.  These findings are plausible.  While the 
evidence could have been interpreted differently, the Board 
finds that the interpretation applied by the April 26, 1982, 
decision is not clearly and unmistakably erroneous such that 
a materially different conclusion is compelled by the law or 
evidence.  The veteran's motion consists merely of a 
disagreement in the way the evidence was weighed.  Such a 
disagreement may not constitute clear and unmistakable error.  
As the findings of fact of the April 26, 1982, decision were 
plausible, and the application of the law and regulations in 
effect at the time the decision was made was tenable, the 
Board finds that decision does not demonstrate clear and 
unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on April 26, 1982, would 
compel the grant of the veteran's claim of an earlier 
effective date prior to March 14, 1978, for the assignment of 
a 70 percent for schizophrenia, Board decision is not 
otherwise clearly and unmistakably erroneous.  Therefore, the 
veteran's motion is denied with respect to an effective date 
earlier than March 24, 1978 for assignment of a 70 percent 
disability rating for schizophrenia.  38 U.S.C.A. §§ 5109A, 
7111 (West 1982 & 1999); 38 C.F.R. §§ 20.1400-20.1411 (1982) 
(1999).

II.  Whether a May 21, 1987, decision of the Board of 
Veterans' Appeals which denied an earlier effective date 
prior to February 10, 1981, for the grant of a 100 percent 
disability evaluation for schizophrenia was clearly and 
unmistakably erroneous.

As stated previously, the veteran contends the May 21, 1987, 
Board decision wherein an earlier effective date for the 
assignment of a 100 percent for schizophrenia, prior to 
February 10, 1981, was clearly and unmistakably erroneous.   
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence; 
accordingly, his motion is denied. 

The regulations in effect at the time of the May 1987 Board 
decision provided that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1986).  For increases in 
disability compensation, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. § 3.400 
(o) (1986).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1986).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1986).

The regulations in effect at the time of the May 21, 1987, 
Board decision provide that a 100 percent disability 
evaluation for schizophrenia requires active psychotic 
manifestations of such extent severity, depth, persistence or 
bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent disability evaluation is 
warranted for less symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132 (1986).  

The evidence, at the time that the Board rendered its 
decision of May 21, 1987, showed that the veteran filed his 
claim for service connection for an acquired psychiatric 
condition, claimed as nervousness, in November 1973.  The 
Board found that at effective date of February 10, 1981 was 
appropriate for the assignment of a 100 percent disability 
rating.  The Board found that brief semiannual fee-basis 
medical reports from December 1978 to June 1980 showed some 
deterioration in the veteran's overall condition; however, it 
was not until the April 1981 VA examination that it became 
factually ascertainable that the veteran's overall disability 
picture more approximated the criteria for a 100 percent 
disability evaluation.  Accordingly, the Board found that an 
effective date prior to February 10, 1981 was not warranted 
for the assignment of a 100 percent disability evaluation for 
schizophrenia. 

As stated above, for increases in disability compensation, 
the effective date shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 3010 (1986), 38 C.F.R. 
§ 3.400 (o) (1986). 

The Board finds that the May 21, 1987, Board decision was 
plausible and tenable.  The decision does not demonstrate any 
error of fact or law which would compel a materially 
different conclusion.  The May 21, 1987, decision found that 
an effective date prior to February 10, 1981, was not 
warranted for the assignment of a 100 percent disability 
rating for schizophrenia.  These findings are plausible.  
While the evidence could have been interpreted differently, 
the Board finds that the interpretation applied by the May 
21, 1987, decision is not clearly and unmistakably erroneous 
such that a materially different conclusion is compelled by 
the law or evidence.  The veteran's motion consists merely of 
a disagreement in the way the evidence was weighed.  Such a 
disagreement may not constitute clear and unmistakable error.  
As the findings of fact of the May 21, 1987, decision were 
plausible, and the application of the law and regulations in 
effect at the time the decision was made was tenable, the 
Board finds that decision does not demonstrate clear and 
unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on May 21, 1987, would 
compel the grant of the veteran's claim of an earlier 
effective date prior to February 10, 1981, for the assignment 
of a 70 percent for schizophrenia, Board decision is not 
otherwise clearly and unmistakably erroneous.  Therefore, the 
veteran's motion is denied with respect to an effective date 
earlier than February 10, 1981, for assignment of a 100 
percent disability rating for schizophrenia.  38 U.S.C.A. 
§§ 5109A, 7111 (West 1986 & 1999); 38 C.F.R. §§ 20.1400-
20.1411 (1986) (1999).



ORDER

The veteran's motion, that an April 26, 1982 Board denial of 
an earlier effective date prior to March 14, 1978, for the 
assignment of a 70 percent disability evaluation for 
schizophrenia was clearly and unmistakably erroneous, is 
denied.

The veteran's motion, that a May 21, 1987, Board denial of an 
earlier effective date prior to February 10, 1981, for the 
assignment of a 100 percent disability evaluation for 
schizophrenia was clearly and unmistakably erroneous, is 
denied.




		
	MARK W. GREENSTREET 
Member, Board of Veterans' Appeals


 


